DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 9-11 of Applicant’s Remarks/Amendments, filed 23 February, 2022, with respect to the rejection(s) of claim(s) 1, 3, 5, 7-10, 14-15, 17-18, and 20 under 35 U.S.C. 102(a)(2) as being anticipated by LUO, the rejection(s) of claim(s) 2, 6, 13, and 19 under 35 U.S.C. 103 as being unpatentable over LUO, in view of GOLDBERG, the rejection(s) of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over LUO, in view of MATSUKAWA, and the rejection(s) of claim(s) 11-12 under 35 U.S.C. 103 as being unpatentable over LUO, in view of WILKINSON, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of FREDERICK (US 2108/0339658 A1 – published 29 November, 2018). As noted within the Interview Summary, made of record on 24 February, 2022, GOLDBERG teaches the applicability of storage units, intended to receive items for a user or users, to incorporate movable walls by electric motors to adjust the size of the compartments for the purposes of fitting the necessary items based on dimensional information of the items to be received. However, GOLDBERG does not adequately provide that the walls are integrated “within a base of a trunk of a vehicle”, as the structure is associated with a kiosk/locker system which has applicability to autonomous vehicles (abstract), but not particularly trunk or storage systems of such vehicles. As such, the Examiner noted such i.e., truck bed, which includes a movable wall (210) vertically translating based on instructions received by electric motors (236), e.g., the actuation of the electric motors which are attached by a pully system to move the wall along a vertical direction.  Specifically, the wall of FREDERICK is provided to integrate within  a base of the vehicle’s trunk, i.e., truck bed, as recited within par. 26 and 70 (either in direct contact or proximal to the truck bed floor or acting as a truck bed floor). In view of these teachings, in combination with the teachings of LUO and GOLDBERG, set forth herein, the claimed invention is believed to be entirely obvious to those having ordinary skill within the art. 
Again, the Examiner will note on the record, the purpose of the claim analysis under 35 U.S.C. 101 was to establish the determination of the claims satisfying the criteria for subject matter eligibility. At first glance of the claims, submitted on 21 November, 2019, with the originally filed application, it appeared the claims were directed to ineligible subject matter, such that analysis was warranted. However, as the Examiner moved through the analysis provided by MPEP §2106, it was determined the additional elements in the claims, as presented, integrated the recited judicial exception into a practical application of the judicial exception, such that the claims were found eligible and not directed to a judicial exception. See pages 5-7 of the Non-Final Office Action mailed on 24 November, 2021. Furthermore, as noted within the Interview conducted on 18 February, 2022, the purposes of the analysis was to put the Applicant on notice that determination of subject matter eligibility of the claims was considered. In addition, it was noted, with the suggested claim amendments, the additional elements in the claims, as presented, .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 24 February, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-5, 7-15, and 17-20 are pending.
Claims 6 and 16 have been cancelled.

Claim Objections
Applicant’s amendments overcome the claim objections set forth within the Non-Final Office Action mailed on 24 November, 2021 at pages 2-5, and thereby, are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, 7-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of GOLDBERG (US 2019/0047460 – published 14 February, 2019) and FREDERICK (US 2018/0339658 A1 – published 29 November, 2018).
As to claim 1, LUO discloses a vehicle (114; par. 20, lines 5-8) comprising:
a compartment (figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20);
a controller(combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) programmed to:
receive information about an item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determine whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18) to adjust a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).
However, LUO does not disclose wherein the controller is programmed to erect a wall in the compartment to obtain a sub-compartment based on the information about the item, wherein the wall is integrated within a base of a trunk of the vehicle and is configured to move vertically responsive to instructions from one or more electric motors of the vehicle.
abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) that a controller (1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4) utilizes to erect a wall (722a/722b; 728a/728b) within a compartment (702) to obtain a sub-compartment (704; par. 161, lines 1-3 and par. 161, line 1- par. 165, line 18), wherein the wall (at least those of 722a/722b) is integrated within a base of the compartment (par. 162, lines  1-5, wherein the wall may be able to move across the entire length of the compartment, 702, such that when the wall is positioned directly adjacent to the base of the compartment, it would be integrated within the base of the compartment), and is configured to move vertically (along direction 724 of figures 7a and 7b; par. 162, line 1- par. 163, line 21) responsive to instruction from one or more electric motors (par. 162, line 1- par. 163, line 21). In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the teachings of due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.
Secondly, FREDERICK is within the field of endeavor provided a vehicle with an adaptable storage system within the trunk of the vehicle (abstract, lines 1-12). FREDERICK teaches wherein a controller (figure 8; par. 58, line 1 – par. 62, line 11) erects a wall (210) along a vertical direction (shown in figures 1, 2, and 5a/5b) to obtain a sub-compartment (par. 21,lines 1-12) of the compartment within the trunk(cavity of the truck bed) of the vehicle, so as to enable storage flexibility both above and below the wall (par. 21, lines 1-12). The wall is integrated within a base of a trunk of the vehicle (par. 26, lines 1-11, such that when the wall is positioned directly adjacent to the base of the trunk of the vehicle, it would be integrated within the base of the trunk of the vehicle). Even more so, the wall is configured to move vertically in response to instructions from one or more electric motors of the vehicle (232; par. 28, line 1 – par. 31, line 12; par. 62, lines 1-11), so as to modify, adjust, and/or alter the wall  positioning based on signal inputs received (par. 62, lines 1-11). Again, FREDERICK provides an adjustable panel to serve as a truck bed floor, truck bed cover, and divider, so as to provide flexibility in the storage of items within the trunk (i.e., truck bed) of the vehicle (par.  21, lines 1-12; par. 70, lines 1-21). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the adjustability of a wall based on information about an item as taught by GOLDBERG, further with the teachings of 

As to claim 2, LUO, as modified by GOLDBERG and FREDERICK, further discloses, wherein:
the information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, GOLDBERG taught that it is known to receive information specifically related to the dimensions of the item, (par. 217, lines 1-15) of which a controller (1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4), upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the sub-compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the sub- compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 3, LUO, as modified by GOLDBERG and FREDERICK, further discloses the controller is further (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) programmed to:
determine whether the item needs to be cooled based on the information(par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled(par. 36,line 14 – par. 37, line 6).

As to claim 5, LUO, as modified by GOLDBERG and FREDERICK, further discloses wherein the controller is further (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) programmed to:
determine whether the item needs to be heated based on the information(par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
par. 36,line 14 – par. 37, line 6).

As to claim 7, LUO, as modified by GOLDBERD and FREDERICK, further discloses wherein the controller (combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) programmed to:
receive additional information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
instruct the temperature control system to adjust(par. 36,line 14 – par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling) based on the information about the item and the additional item.(par. 36,line 1 – par. 37, line 6).

As to claim 8, LUO, as modified by GOLDBERD and FREDERICK, further discloses wherein the compartment is located within a passenger compartment of the vehicle (par. 24, lines 5-8).

As to claim 9, LUO discloses a system (figure 1; 100; par. 19, line 1 – par. 22, line 13) comprising:
a server (202, in view of 600; par. 41,lines 1-17);
a vehicle (114; par. 20, lines 5-8) comprising:
a compartment (figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20);
a controller(combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) programmed to:
receive information about an item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5) from the server (par. 21, line 1 – par. 23, line 12; par. 41, lines 1-17);
determine whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18) to adjust a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).
However, LUO does not disclose wherein the controller is programmed to erect a wall in the compartment to obtain a sub-compartment based on the information about the item, wherein 
That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) that a controller (1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4) utilizes to erect a wall (722a/722b; 728a/728b) within a compartment (702) to obtain a sub-compartment (704; par. 161, lines 1-3 and par. 161, line 1- par. 165, line 18), wherein the wall (at least those of 722a/722b) is integrated within a base of the compartment (par. 162, lines  1-5, wherein the wall may be able to move across the entire length of the compartment, 702, such that when the wall is positioned directly adjacent to the base of the compartment, it would be integrated within the base of the compartment), and is configured to move vertically (along direction 724 of figures 7a and 7b; par. 162, line 1- par. 163, line 21) responsive to instruction from one or more electric motors (par. 162, line 1- par. 163, line 21). In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.
Secondly, FREDERICK is within the field of endeavor provided a vehicle with an adaptable storage system within the trunk of the vehicle (abstract, lines 1-12). FREDERICK teaches wherein a controller (figure 8; par. 58, line 1 – par. 62, line 11) erects a wall (210) along a vertical direction (shown in figures 1, 2, and 5a/5b) to obtain a sub-compartment (par. 21,lines 1-12) of the compartment within the trunk(cavity of the truck bed) of the vehicle, so as to enable storage flexibility both above and below the wall (par. 21, lines 1-12). The wall is integrated within a base of a trunk of the vehicle (par. 26, lines 1-11, such that when the wall is positioned directly adjacent to the base of the trunk of the vehicle, it would be integrated within the base of the trunk of the vehicle). Even more so, the wall is configured to move vertically in response to instructions from one or more electric motors of the vehicle (232; par. 28, line 1 – par. 31, line 12; par. 62, lines 1-11), so as to modify, adjust, and/or alter the wall  positioning based on signal inputs received (par. 62, lines 1-11). Again, FREDERICK provides an adjustable panel to serve as a truck bed floor, truck bed cover, and divider, so as to provide flexibility in the storage of items within the trunk (i.e., truck bed) of the vehicle (par.  21, lines 1-12; par. 70, lines 1-21). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the 

As to claim 10, LUO, as modified by GOLDBERD and FREDERICK, further discloses wherein the server (202, in view of 600; par. 41,lines 1-17) is configured to:
communication with a reader (102) configured to read information about the item (par. 19, lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines  1-3).

As to claim 13, LUO, as modified by GOLDBERG and FREDERICK, further discloses, wherein:
the information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information).
However, LUO provides that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, GOLDBERG taught that it is known to receive information specifically related to the dimensions of the item, (par. 217, lines 1-15) of which a 1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4), upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the sub-compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the sub- compartment, e.g., if the shelves/walls, which are moveable, are disposed into four compartments and one of the compartments is not large enough to fit an item, then at least one of the shelves/walls would be moved to change the size of the compartment capable of receiving the item. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of GOLDBERG and FREDERICK, in view of the teachings of GOLDBERG to incorporate the moveable walls/shelves, so as to adjust the size of the compartment based on instructions from the controller, for the purposes of enabling a compartment, which can be provided with various sizes of sub-compartments (due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 14, LUO, as modified by GOLDBERG and FREDERICK, further discloses wherein the controller(combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) is further programmed to:
determine whether the item is a frozen item (par. 19, lines 4-16; claims 5, 16, and 19) based on information about the item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
par. 19, lines 4-16 and par. 36,line 1 – par. 37, line 6; claims 5, 16, and 19); and
instruct the temperature control system to cool the compartment of the vehicle in response to determining the item needs to be cooled (par. 36, line 1 – par. 37, line 6).

As to claim 15, LUO, as modified by GOLDBERG and FREDERICK, further discloses wherein the controller(combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) is further programmed to:
determine whether the item needs to be heated based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11); and
instruct the temperature control system to heat the compartment of the vehicle in response to determining the item needs to be heated (par. 36, line 14 – par. 37, line 6).

As to claim 17, LUO, as modified by GOLDBERG and FREDERICK, further discloses wherein the controller(combination of 202 and 204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) is further programmed to:
receive information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
prepare a first sub-compartment (any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
par. 36,line 14 – par. 37, line 6) a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjust a temperature of the second sub-compartment to a second temperature (any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling) based on the information about the item and the additional item.(par. 36,line 1 – par. 37, line 6).

As to claim 18, LUO discloses a method for controlling a compartment(figure 2 with compartments 206-210 or even the entire compartment formed interior to the vehicle; par. 23, lines 1-3 and par. 24, lines 5-20) of a vehicle (114; par. 20, lines 5-8) comprising:
receiving, by a network interface hardware of the vehicle (combination of 202 which interfaces with 106 as shown in figure 1; par. 23, line 1 – par. 24, line 3 and par. 25, lines 1-5, in view of par. 11, line 1 – par. 18,line 6), information about an item(par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
determining, by one or more processors (204; par. 23, line 1 – par. 24, line 3 and par. 25, lines  1-5, in view of par. 11, line 1 – par. 18,line 6) of the vehicle, whether the item needs to be temperature controlled based on the information (par. 23,line 7 – par. 24,line 5; par. 36,lines 5-11);
adjusting, by a temperature control system (par. 26, line 1 – par. 32, line 6, in view of par. 26, lines  7-18), a temperature of the compartment of the vehicle in response to determining the item need to be temperature controlled (par. 36,line 14 – par. 37, line 6).

That being noted, GOLDBERG is within the field of endeavor provided vehicles, components, and methods for distributing hot or cold food items from at least a self-propelled delivery vehicle, wherein the compartments are temperature controlled (abstract, lines 1-16; par. as understood through the various embodiments stated in par. 3, line 1 – par. 65, line 2). GOLDBERG teaches that it is known to receive information about an item, which include dimensions of the item, (par. 217, lines 1-15) that a controller (1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4) utilizes to erect a wall (722a/722b; 728a/728b) within a compartment (702) to obtain a sub-compartment (704; par. 161, lines 1-3 and par. 161, line 1- par. 165, line 18), wherein the wall (at least those of 722a/722b) is integrated within a base of the compartment (par. 162, lines  1-5, wherein the wall may be able to move across the entire length of the compartment, 702, such that when the wall is positioned directly adjacent to the base of the compartment, it would be integrated within the base of the compartment), and is configured to move vertically (along direction 724 of figures 7a and 7b; par. 162, line 1- par. 163, line 21) responsive to instruction from one or more electric motors (par. 162, line 1- par. 163, line 21). In particular, movement of shelves/walls within the compartment enable the compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the compartment, e.g., if the shelves/walls, which are moveable, are disposed into four due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.
Secondly, FREDERICK is within the field of endeavor provided a vehicle with an adaptable storage system within the trunk of the vehicle (abstract, lines 1-12). FREDERICK teaches wherein a controller (figure 8; par. 58, line 1 – par. 62, line 11) erects a wall (210) along a vertical direction (shown in figures 1, 2, and 5a/5b) to obtain a sub-compartment (par. 21,lines 1-12) of the compartment within the trunk(cavity of the truck bed) of the vehicle, so as to enable storage flexibility both above and below the wall (par. 21, lines 1-12). The wall is integrated within a base of a trunk of the vehicle (par. 26, lines 1-11, such that when the wall is positioned directly adjacent to the base of the trunk of the vehicle, it would be integrated within the base of the trunk of the vehicle). Even more so, the wall is configured to move vertically in response to instructions from one or more electric motors of the vehicle (232; par. 28, line 1 – par. 31, line 12; par. 62, lines 1-11), so as to modify, adjust, and/or alter the wall  positioning based on signal inputs received (par. 62, lines 1-11). Again, FREDERICK provides an adjustable panel to serve as a truck bed floor, truck bed cover, and divider, so as to provide flexibility in the storage of i.e., truck bed) of the vehicle (par.  21, lines 1-12; par. 70, lines 1-21). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the adjustability of a wall based on information about an item as taught by GOLDBERG, further with the teachings of FREDERICK to provide the adjustability of a wall specifically in application to and integration within a trunk of a vehicle for the reasons provided above.

As to claim 19, LUO as modified by GOLDBERG and FREDERICK, further discloses, wherein information about the item includes dimension information about the item(par. 34, lines 5-21, in view of par.36,lines 1-5, of which it would be understood that in order to determine whether the items may fit within the desired compartments of the vehicle, information related to the dimensions of the items must be received as a part of the information), such that the compartments, of which may have various sizes (par. 24, lines 8-20), the compartment sizes are not necessarily adjusted by the processor as claimed. If anything, it is determined whether or not the compartment of the vehicles may fit the items, and if not, the vehicle cannot receive the items.
However, as previously noted, GOLDBERG taught that it is known to receive information specifically related to the dimensions of the item, (par. 217, lines 1-15) of which a controller (1002/736; par. 170,lines  1-24; par. 199, lines 1-10; figure 10; par. 200, line 1 – par. 203, line 4), upon receiving such dimensional information, adjusts a size of a compartment (par. 216, lines 1-6 and par. 218, lines 1-9).  In particular, movement of shelves/walls within the compartment enable the sub-compartments to be modified in dimensions (par. 165, lines 16-17), which would be reasonably understood to those having ordinary skill within the art to provide that the compartment size may change dependent upon the item be received within the sub- due to the movement of the shelves/walls), to change in size, so as to reasonably be size to receive a corresponding item based on dimensional information related to said item.

As to claim 20, LUO, as modified by GOLDBERD and FREDERICK, further discloses:
receiving information about an additional item (par. 23, lines 7-par. 24, line 5; par. 36, lines 1-5);
preparing a first sub-compartment (any one of 206-210) and a second sub-compartment(any other one or 206-210 not used as the first compartment) based on the information about the item and the additional item (preparation, in terms of, determining when the compartments should begin adjustment to temperature, based on delivery times and information related to the item and additional item, as state in para. 36, lines 1-34)
adjusting(par. 36,line 1 – par. 37, line 6), by the temperature control system of the vehicle, a temperature of the first sub-compartment to a first temperature (any one of 206-210 which may either be cooled or heated) and adjusting a temperature of the second sub-any other one of 206-210 which may either be cooled or heated, but in particular the second sub-compartment is in a mode which is different to that of the first sub-compartment, e.g., one is heating and one is cooling).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of GOLDBERG (US 2019/0047460 – published 14 February, 2019), FREDERICK (US 2018/0339658 A1 – published 29 November, 2018), and MATSUKAWA (US 8,196,648 B2 – published 12 June, 2012).
As to claim 4, LUO discloses compartments of a vehicle which are temperature controlled based on the temperature control system, such as an existing HVAC (par. 26, lines 8-18), which are intended to receive items which are to be temperature controlled (par. 24, line 1 – par. 30, line 7). 
However, LUO does not provide wherein the compartments (such as the individual compartments, 206-210), or at least one compartment (interior of the vehicle, which includes sub-compartments), contains an inflatable wall.
MATSUKAWA is within the field of endeavor provided a compartment (beverage holder or compartment of a variety of shapes which may accommodate many different containers, as noted in col.4, lines  62-65) of a vehicle, which is intended to be temperature controlled based on a selection of a user (abstract, lines 1-13). The compartment includes an inflatable wall (47 which is an expandable bladder) coupled to the HVAC system of the vehicle (abstract, lines 2-7; col.3, line  43-col.4, line 65), so as to provide at least a range of heating and cooling to the container held within the compartment of the vehicle. Even more so, the inflatable col.1, lines 65-67; col.4, lines 55-65). In providing such inflatable walls, it would be evident that the items received would be better secured within the compartment, as the wall of the compartment, which could be formed of flexible material (as provided for by MATSUKAWA) expanding under ingress of air from the HVAC system, to grip and securely hold the items held within. This could reasonably provide that items are maintained in a desired orientation (e.g., soup or beverages which would likely not want to be placed on a side or upside down depending on the container they are held within, or similarly food items that are in containers with unsecured lids, such pizza within a pizza box), while further providing the necessary temperature control of the food items. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of GOLDBER and FREDERICK, to further incorporate the teachings of MATSUKAWA to incorporate the compartment containing an inflatable wall for the reasons provided above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LUO (US 2020/0090117 A1 – effectively filed 19 December, 2016), in view of GOLDBERG (US 2019/0047460 – published 14 February, 2019), FREDERICK (US 2018/0339658 A1 – published 29 November, 2018), and WILKINSON (US 2016/0371642 A1 – published 22 December, 2016).
As to claim 11, LUO, as modified by GOLDBERG and FREDERICK,  discloses wherein the server (202, in view of 600; par. 41,lines 1-17) is configured to:
102) configured to read information about the item (par. 19, lines 1-4; par. 23, lines 5-12); and
transmit information about the item to the vehicle (par. 24, lines  1-3).
However, LUO, as modified, does not explicitly discuss wherein the server is configured to retrieve information about a customer purchasing the item. 
WILKINSON is relevant to the field of endeavor provided a system and method to control storage units (abstract, lines 1-2) that contain items requiring temperature control (abstract, lines 1-15; par. 13, lines 1-24). WILKINSON teaches wherein a server (102) is configured to retrieve information about a customer purchasing an item (par. 15, lines 1-2 and 13-23), of which provide the server to implement instructions to the storage units to set or adjust temperatures of the compartments the items are to be stored in (par. 17, lines 1-6). Even more so, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of GOLDBERG and FREDERICK, with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items for the above aims which improve the overall delivery of products to the customer.

As to claim 12, LUO, as modified by GOLDBERG, FREDERICK, and WILKINSON, taught wherein the server is configured to retrieve information about a customer purchasing the item (see rejection of claim 11).
However, as presently modified, LUO does not further provide wherein the information retrieved about the customer purchasing the item is based on membership information. 
WILKINSON, however, further teaches wherein the information retrieved about the customer is based on customer profile information (par. 15, lines 13-23), which is considered to be a membership, as a customer would be understood to input such information so as to have a profile related to that shopping facility or distribution center or the like. Again, as stated, such data is used by the server to support delivery of products, customers, shopping facilities and distribution centers, by implementing and controlling temperature within the compartments of which the products are stored (par. 15, lines 13-23). Utilizing such data, such as the customer information aid in improved delivery of products to customers, either through delivery products at desired customer temperatures and/or accommodation to customer’s schedule, preferences, rate of consumption, and the like (par. 11, lines 1-28). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LUO, in view of the previous teachings of GOLDBERG, FREDERICK and WILKINSON, further with the teachings of WILKINSON to further provide the server configured to retrieve information of a customer purchasing the items based on membership information for the above aims which improve the overall delivery of products to the customer.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BULL (US 9,637,078 B2) discloses inflatable walls within a vehicle compartment for purposes of restraining elements from moving, e.g., accident prevention of items becoming projectiles.
SHEA (US 8,789,715 B2) discloses a collapsible container for storage of items in a vehicle, and further includes temperature control of the storage container.
FLORES MARIN (US 10,399,501 B2), HAPSPEL (US 2003/0184107 A1), CUMA (US 2005/0001442 A1), ITO (US 10,384,615 B2), PEREZ ASTUDILLO (US 10,029,618 B2), HENDERSON (US 2017/0291733 A1), HENDERSON (US 2016/0144800 A1), KMITA (US 2015/0175080 A1), DINGER (US 8,757,695 B2), BUEHL (US 7,934,761 B2), POTTS (US 2007/0241154 A1), COLES (US 2007/0194583 A1), REYNOLDS (US 7,201,421 B2) SPYKERMAN (US 6,375,055 B1),and BOHLKE (US 2009/0072567 A1) provide storage/cargo compartments of vehicles including actuation of walls to define storage compartments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        3/9/2022